PER CURIAM:
In these consolidated appeals, Randy L. Thomas appeals the district court’s orders entered in his action filed pursuant to 42 U.S.C. § 1983 (2000), which (1) granted the motions to dismiss filed by R. Harcourt Fulton and James Hammond (No. 08-1111); (2) denied Thomas’ motions filed pursuant to Fed.R.Civ.P. 60(b) (No. OS-1292); and (3) reimposed a prefiling injunction on remand (No. 08-1325). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thomas v. Fulton, No. 3:07-cv-00200-GCM, 2007 WL 4365660 (W.D.N.C. Dec. 11, 2007; 2008 WL 320031, Feb. 4, 2008; 2008 WL 413855, Feb. 13, 2008). We dispense with oral argument because the facts and legal contentions are adequately *46presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.